                                                                            FILED
                 IN THE UNITED STATES DISTRICT COURT                        AUG 26 2019
                     FOR THE DISTRICT OF MONTANA                            Clerk, U.S
                                                                           District Of MCourts
                          MISSOULA DIVISION                                Missoula o·ontana
                                                                                        /Vision




CHAD BEIERLE,                                      CV 19-127-M-DWM
                                                   CV 19- 129-M-DWM
             Plaintiff,                            CV 19-137-M-DWM

       vs.

FUGLI, LLC, et al.,                                       ORDER

             Defendants.


      In the past two weeks, counsel M. William Judnich has filed seven causes of

action on behalf Plaintiff Chad Beierle pursuant to the Americans with Disabilities

Act ("ADA"). See Beierle v. Fugli, LLC, CV 19-127-M-DWM; Beierle v. Taco

Treat ofGreat Falls, Inc., CV 19-129-M-DWM; Beierle v. KFC Montana, CV 19-

130-M-DLC; Beierle v. Orange Town Pump, Inc., CV 19-131-M-DLC; Beierle v.

Muralt's Inc., CV 19-132-M-DLC; Beierle v. Chaffee Legacy, LLC, CV 19-136-

M-DLC; Beierle v. CHS, Inc., CV 19-137-M-DWM. In five of the seven, counsel

moved for the pro hac vice admission of attorney Joe M. Quick. On August 20,

2019, the Court required counsel to show cause why pro hac vice admission was

appropriate. In response, counsel seeks to withdraw the pending applications.




                                         1
     Accordingly, IT IS ORDERED that counsel's motions to withdraw are

GRANTED. The pro hac vice applications pending in CV 19-127-M-DWM and

CV 19-129-M-DWM are DEEMED WITHDRAWN. The show cause order is

VACATED in all three above-captioned cases.

     DATED this 26th day of August, 2019.




                                          onald W. Molloy, Dis ict Judge
                                         United States District Court




                                     2
